Title: To Thomas Jefferson from Bernard Peyton, 11 November 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
11 Novr 1822
I am favor’d with yours of the 6th: ult & have this day purchased a dft: on Boston for $73.93. at a Precuer of 1 pr Ct, & remitted it to Genl Henry A. S. Dearborne, on your a/c, as directed, which places at your debit on this a/c $74.67—I also paid Wm Barrett $750 on your a/c, as requested, on the 6th: Inst:, & hold his rect for the sameWhen your dft: for $220 Dollars, favor W. & Raphael is presented, it shall be paid, as also F. A. Mayo’s bill for binding—The balance your flour is still unsold, & no purchases in the market at any price, I have never known the article so dull at this season of the year before—a small sale on Saturday, at $5 ⅞—With much respect Dr Sir Yours very TrulyBernard Peyton